USCA1 Opinion

	




United States Court of Appeals

For the First Circuit






Nos. 01-2153

	01-2278

VÍCTOR L. MEDINA-CLAUDIO,


Plaintiff, Appellant,


v.


FÉLIX L. RODRÍGUEZ-MATEO, SUPERINTENDENT OF

BAYAMÓN MAXIMUM SECURITY INSTITUTION; ELIEZER SANTIAGO, LT.,

COMMANDER OF THE GUARDS AT BAYAMÓN MAXIMUM SECURITY INSTITUTION;

LUIS MALAVÉ, SHIFT SUPERVISOR AT BAYAMÓN MAXIMUM SECURITY 
INSTITUTION, A/K/A MALAVÉ, LT.,

Defendants, Appellees,


COMMONWEALTH OF PUERTO RICO; ZOÉ LABOY, PER SE AND AS

SECRETARY OF THE DEPARTMENT OF CORRECTIONS; JOHNNY HEREDIA,

SUB-ADMINISTRATOR OF THE ADMINISTRATION OF CORRECTIONS;

CONJUGAL PARTNERSHIP HEREDIA-ROE; MARITZA FELICIANO,

DIRECTOR OF THE BAYAMÓN REGION; CONJUGAL PARTNERSHIP

FELICIANO-DOE; CONJUGAL PARTNERSHIP RODRÍGUEZ-ROE;

CONJUGAL PARTNERSHIP SANTIAGO-DOE; JOSÉ A. GONZÁLEZ-SANTIAGO,

LT., SHIFT SUPERVISOR AT BAYAMÓN MAXIMUM SECURITY INSTITUTION,

A/K/A GONZÁLEZ, LT.; CONJUGAL PARTNERSHIP GONZÁLEZ-DOE; CONJUGAL

PARTNERSHIP MALAVÉ-DOE; VÍCTOR DECLET-MARRERO, COMMANDER OF THE 
U.C.D.; CONJUGAL PARTNERSHIP DECLET-DOE; WACKENHUT CORRECTIONS
CORP.; GERARDO ACEVEDO, WARDEN OF WACKENHUT CORRECTIONS

FACILITY BAYAMÓN; CONJUGAL PARTNERSHIP ACEVEDO-ROE;

FRANK DOE 99CV1563; HENRY DOE 99CV1563,


Defendants.





APPEALS FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO


[Hon. Carmen Consuelo Cerezo, U.S. District Judge]





Before

Torruella, Circuit Judge,


Coffin, Senior Circuit Judge,


and Selya, Circuit Judge.





José R. Olmo-Rodríguez, for appellant.
 Irene S. Soroeta-Kodesh, for appellee Rodríguez-Mateo.
 Oreste R. Ramos, with whom Pietrantoni, Méndez & Álvarez LLP, was
on brief for co-appellees Wackenhut Corrections Corporation and Gerardo
Acevedo.




June 4, 2002



TORRUELLA, Circuit Judge.  Invoking 42 U.S.C. § 1983,
plaintiff-appellant Víctor Medina-Claudio filed suit in district court
alleging that the prison conditions under which he was housed in Puerto
Rico violated his constitutional rights.  His case was dismissed by the
district court for failure to exhaust administrative remedies, as
required by the Prison Litigation Reform Act of 1995 ("PLRA"), Pub. L.
No. 104-134, 110 Stat. 1321 (1996).
	Because we conclude that the appellant was required to first
submit his claim to the prison's internal grievance process, we affirm
the order of the district court dismissing the complaint.
I.

A.

	Appellant Víctor Medina-Claudio ("appellant" or "Medina-Claudio") was incarcerated on February 3, 1997.  During his first six
months in prison, appellant was transferred among several correctional
facilities administered by the Puerto Rico Administration of
Corrections (the "AOC").  While he was housed in AOC facilities,
Medina-Claudio was the object of numerous threats against his life,
both verbal and physical.  Many of the threats stemmed from the fact
that Medina-Claudio served as a cooperating witness for the government
in several criminal cases.
	On September 9, 1997, Medina-Claudio was transferred to the
Bayamón Correctional Facility operated by the Wackenhut Corrections
Corporation ("WCC").  In October of that year, Medina-Claudio was
severely beaten by a group of inmates.  On December 11, 1997, at the
same facility, an inmate broke free from his cell and attempted to kill
Medina-Claudio with a crude homemade knife.  Then, on March 10, 1998,
Medina-Claudio saw one inmate murder another inmate who was attempting
to protect Medina-Claudio.  Although Medina-Claudio and his relatives
informed the prison staff of his perilous situation, no serious steps
were taken to rectify the problem or to ensure Medina-Claudio's safety.
	Medina-Claudio remained at WCC's Bayamón Correctional
Facility until September 28, 1998, at which time he was transferred to
the Metropolitan Detention Center ("MDC"), a federal correctional
facility in Guaynabo, Puerto Rico.  Shortly after his transfer to the
federal facility, Medina-Claudio was seen by a health care
professional, who diagnosed him as suffering from post-traumatic stress
disorder ("PTSD").
	Medina-Claudio remained at MDC until November 1, 1999, after
which he returned to WCC's Bayamón Correctional Facility.  At present,
he remains in the custody of the AOC.
B.

	On May 26, 1999, while still a prisoner at MDC, Medina-Claudio filed a pro se complaint against the Commonwealth of Puerto
Rico and the Secretary of the AOC, named in both her official and
personal capacity.  The complaint was later amended on April 10, 2000,
to name numerous additional defendants, including WCC and a slew of
prison officials.
	The gravamen of the complaint is that the defendants, in
violation of Medina-Claudio's constitutional rights, caused him to
develop PTSD while incarcerated in facilities administered by the AOC.
	All of the defendants filed motions seeking the dismissal of
the case on the ground that Medina-Claudio had failed to exhaust
administrative remedies before filing the complaint, as required by §
1997e(a) of the PLRA.  The district court, finding that the
administrative remedies had indeed gone unutilized, dismissed the
complaint.  Medina-Claudio's timely appeal followed.
II.

	Because he believes the administrative grievance procedure
was not available to him at the time he filed his complaint in federal
court, Medina-Claudio seeks reversal of the district court's dismissal
of his case.  The defendants-appellees seek affirmance of the district
court's order on the basis of Claudio-Medina's failure to exhaust.  In
the alternative, the defendants-appellees seek affirmance on the ground
that the complaint was time-barred.
A.

	When presented with a motion to dismiss, the district court
must take as true "the well-pleaded facts as they appear in the
complaint, extending [the] plaintiff every reasonable inference in his
favor."  Coyne v. City of Somerville, 972 F.2d 440, 442-43 (1st Cir.
1992) (citing Correa-Martínez v. Arrillaga-Beléndez, 903 F.2d 49, 51
(1st Cir. 1990)).  A complaint should not be dismissed under Federal
Rule of Civil Procedure 12(b)(6) unless "'it appears beyond doubt that
the plaintiff can prove no set of facts in support of his claim which
would entitle him to relief.'"  Roeder v. Alpha Indus., Inc., 814 F.2d
22, 25 (1st Cir. 1987) (quoting Conley v. Gibson, 355 U.S. 41, 45-46
(1957)).  We review the district court's resolution of a motion to
dismiss de novo.  See Aldridge v. A.T. Cross Corp., 284 F.3d 72, 78
(1st Cir. 2002).
B.

	Section 1997e(a) of the PLRA provides that "[n]o action shall
be brought with respect to prison conditions under section 1983 of this
title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative
remedies as are available are exhausted."  42 U.S.C. § 1997e(a).  As
the Supreme Court recently observed:
	Beyond doubt, Congress enacted § 1997e(a) to
reduce the quantity and improve the quality of
prisoner suits; to this purpose, Congress
afforded corrections officials time and
opportunity to address complaints internally
before allowing the initiation of a federal case. 
In some instances, corrective action taken in
response to an inmate's grievance might improve
prison administration  and satisfy the inmate,
thereby obviating the need for litigation.  In
other instances, the internal review might filter
out some frivolous claims.  And for cases
ultimately brought to court, adjudication could
be facilitated by an administrative record that
clarifies the contours of the controversy.

Porter v. Nussle, 534 U.S. 516, --, 122 S. Ct. 983, 988 (2002)
(citations and quotations omitted).
	In the case at hand, it is undisputed that Medina-Claudio's
§ 1983 claim is an action "with respect to prison conditions" under §
1997e(a).  See id. at --, 122 S. Ct. at 992 (holding that the PLRA's
exhaustion requirement extends to "all inmate suits about prison
life").   Likewise, there is no dispute here that Medina-Claudio failed
to exhaust the administrative remedies in place at the facility where
his injuries occurred.  The appellant's only challenge on appeal is to
the district court's determination that those administrative procedures
were "available" to him for purposes of § 1997e(a).
	Medina-Claudio argues that he was in the custody of the
federal prison system at the time he filed his § 1983 claim and that
the grievance mechanism for prisoners at facilities administered by the
AOC was therefore no longer "available" to him.  In support of this
argument, Medina-Claudio relies on a handful of cases holding that
provisions of the PLRA do not apply to a person who is no longer
incarcerated at the time his complaint is filed.  See, e.g., Janes v.
Hernández, 215 F.3d 541, 543 (5th Cir. 2000), cert. denied, 531 U.S.
1113 (2001); Greig v. Goord, 169 F.3d 165, 167 (2d Cir. 1999); Kerr v.
Pucket, 138 F.3d 321, 323 (7th Cir. 1998).
	Medina-Claudio also points to Article III of the of AOC's
Regulations for the Handling of Grievances and Complaints Filed by
Inmates, which provides, in part, that "[t]his regulation shall apply
to the employees of the Correction Administration of the Commonwealth
of Puerto Rico, and, to all the inmates in penal institutions
administered by said Agency."   According to Medina-Claudio, this
language precluded him from submitting an administrative complaint when
he filed his lawsuit because, at the time, he was not an inmate in an
AOC institution.
	Neither the cases nor the regulation on which appellant
relies are availing.  First, the cases cited by Medina-Claudio do not
stand for the proposition that an inmate who is transferred to a new
facility need not exhaust the administrative remedies of the first
facility before filing suit against it or against any of its employees. 
Indeed, the extant case law supports the opposite conclusion.  See
Rodríguez v. Senkowski, 103 F. Supp. 2d 131, 134 (N.D.N.Y. 2000)
("[T]he mere fact that Plaintiff has been transferred to another prison
facility does not necessarily render the exhaustion requirement
moot."); see also Santiago v. Meinsen, 89 F. Supp. 2d 435, 441
(S.D.N.Y. 2000) (requiring exhaustion despite plaintiff's transfer to
another facility).  The cases cited by appellant hold only that certain
provisions of the PLRA will not apply when the plaintiff is no longer
a "prisoner" by virtue of his release.  See, e.g., Greig, 169 F.3d at
167.  However, in this case, there is no doubt that Medina-Claudio was
a "prisoner" subject to the requirements of the PLRA at the time of his
complaint.  The PLRA defines "prisoner" as "any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced
for, or adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or
diversionary program."  42 U.S.C. § 1997e(h).  The fact that Medina-Claudio happened to be a prisoner in various locations, and under the
custody of different officials, does not affect his obligation to
exhaust his administrative remedies before filing suit.
	As for the AOC's regulations, they give no indication that
the grievance procedures are not "available" for purposes of the PLRA. 
Nothing in the regulations explicitly prevents Medina-Claudio from
filing an administrative complaint while temporarily housed at another
facility.  At best, Medina-Claudio's argument amounts to a claim that
it would be futile for him to resort to the AOC's administrative
remedies because they could not afford him the relief he seeks in
federal court.  However, "there is no 'futility exception' to the PLRA
exhaustion requirement."  Massey v. Wheeler, 221 F.3d 1030, 1034 (7th
Cir. 2000); see also Booth v. Churner, 532 U.S. 731, 741 (2001)
(holding that the PLRA mandates exhaustion regardless of the relief
offered through administrative procedures).
	We therefore agree with the district court that Medina-Claudio failed to satisfy his obligation under § 1997e(a) of the PLRA
to exhaust such administrative remedies as are available.  We turn next
to the question of whether dismissal was the appropriate remedy for
appellant's failure to observe this requirement.
C.

	At oral argument, appellant suggested that if this court 
found his case wanting on the administrative exhaustion front, the
better course would be to remand the case with orders for a continuance
of the proceedings (during which the appellant could pursue his
administrative remedies).  The appellees, on the other hand, ask us to
affirm the outright dismissal of the case.  Having reviewed the matter
carefully, we feel bound to affirm the district court's order as is.
	Section 1997e(a) mandates that "[n]o action shall be brought
. . . until [the prisoner's] administrative remedies . . .  are
exhausted."  42 U.S.C. § 1997e(a).  This language clearly contemplates
exhaustion prior to the commencement of the action as an indispensable
requirement.   Exhaustion subsequent to the filing of suit will not
suffice.  Cf. Booth, 532 U.S. at 738 ("The 'available' 'remed[y]' must
be 'exhausted' before a complaint under § 1983 may be entertained.")
(emphasis added).   Our understanding of the statute in this regard
accords with that of several of the circuit courts that have faced the
issue.  See Neal v. Goord, 267 F.3d 116, 123 (2d Cir. 2001)
("[A]llowing prisoner suits to proceed, so long as the inmate
eventually fulfills the exhaustion requirement, undermines Congress'
directive to pursue administrative remedies prior to filing a complaint
in federal court."); Jackson v. Dist. of Columbia, 254 F.3d 262, 268-69
(D.C. Cir. 2001) (rejecting the argument that § 1997e(a) "permits suit
to be filed so long as administrative remedies are exhausted before
trial"); Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999) ("The
prisoner, therefore, may not exhaust administrative remedies during the
pendency of the federal suit."); Miller v. Tanner, 196 F.3d 1190, 1193
(11th Cir. 1999) ("An inmate incarcerated in a state prison, thus, must
first comply with the grievance procedures established by the state
department of corrections before filing a federal lawsuit under section
1983."); Perez v. Wis. Dep't of Corr., 182 F.3d 532, 535 (7th Cir.
1999) ("[A] suit filed by a prisoner before administrative remedies
have been exhausted must be dismissed; the district court lacks
discretion to resolve the claim on the merits, even if the prisoner
exhausts intra-prison remedies before judgment.").  But see Williams v.
Norris, 176 F.3d 1089, 1090 (8th Cir. 1999) (per curiam) (reversing
district court's dismissal for failure to exhaust where "the record
demonstrated that [plaintiff's] grievance had been denied . . . at the
time the court ruled").
	The conclusion that dismissal is the appropriate remedy is
further bolstered by the significant change effected by the PLRA to the
language of its predecessor statute.  In particular, § 1997e(a)
formerly allowed a district court to continue a pending § 1983 case for
up to 180 days so that a prisoner could be required to exhaust certain
administrative remedies. See 42 U.S.C. § 1997e(a)(1) (1994) (amended
1996).  Enacted in 1996, the PLRA eliminated any reference to allowing
for the continuance of an action.  Cf. Porter, 534 U.S. at --, 122 S.
Ct. at 988 ("Once within the discretion of the district court,
exhaustion in cases covered by § 1997e(a) is now mandatory.").
	Since Congress clearly made the exhaustion of administrative
remedies a necessary antecedent to filing a claim in federal court, we
decline to order the continuance of appellant's case.  Dismissal is
appropriate.
III.

	Because we affirm the dismissal of Medina-Claudio's action
on the same grounds articulated by the district court, we have no
occasion to reach the alternate grounds for affirmance argued by the
appellees.
 Affirmed.